Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species VI (protective covering as shown in figures 9A-9C) in the reply filed on 10/25/2022 is acknowledged.
Claims 1-9 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2023.
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 13, the “adhesive material” appears to be a double recitation of the same element (“high-friction grip material”) already recited in claim 10.  Therefore, it is not clear if applicant is further defining the previous material or is referring to another material.  The disclosure only teaches one material (112) on the inside of the elastic grip structure (111) and that would be the adhesive material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4326345 (Sbicca).
Regarding claims 10-11, Sbicca discloses A protective covering (10,26) for an athletic shoe, comprising: 
a bottom portion (sole 25,26,27,28,29) comprising a first material configured to contact the ground or other walking surface, the bottom portion having a ground-or-walking-surface-facing portion and a shoe-facing footbed portion (see figure 6 which shows the shoe within the protective covering); 
a front toe portion (front perimeter wall of the sole, see figures 5-6) configured to fit the front of the athletic shoe; 
a rear heel portion (rear perimeter wall of the sole; see figures 5-6) configured to fit the heel of the athletic shoe; 
two outer side portions (side perimeter wall of the sole; see figures 5-6, extending around the shoe) running along the sides of the protective covering, the side portions being contoured such that the protective covering is shaped to receive either a left or right shoe (inasmuch as a left shoe is very similar to a right shoe, the user could insert either foot within the protective covering taught by Sbicca, moreover, the upper 10 is highly elastic to permit stretching over either shoe); 
an elastic band grip structure (upper 10) configured to grip the athletic shoe and hold the athletic shoe during movement, the elastic band grip structure comprising an elastic band, the elastic band grip structure extending from the outer side portions, the front toe portion, and the rear heel portion such that the elastic band grip structure fits radially around the athletic shoe, wherein the elastic band grip structure (10; see col. 2, lines 50-56) comprises a high-friction grip material facing the athletic shoe (see figure 6 showing the structure 10 gripping around the shoe and see col. 1, lines 41-46); and a loop (15) protruding from the portion of the elastic band grip structure nearest to the rear heel portion of the protective covering.  
Regarding claim 11 which shows the cleats (protrusions) on the bottom of the shoe, wherein the shoe-facing footbed portion comprises an array of recesses (30) and is configured to receive the protrusions and dimensioned such that the protrusions do not extend through the bottom portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sbicca ‘345 in view of US 5172496 (Vemi).
Sbicca teaches a protective covering as claimed (see the rejection above) except for the shoe-facing footbed portion comprising a second material that deforms to accept the protrusions or other formations.  Vemi teaches a protective covering with the shoe-facing footbed portion (14) comprising a second deformable material (soft deformable material such as crepe) that deforms to accept the protrusions or other formations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the footbed of the protective coving of Sbicca, to be made out of a deformable material that accepts the protrusions such that the protrusions do not extend through the bottom portion, as taught by Vemi, to provide a protective covering for spike shoes.  Such a fitting would provide a better securement between the covering and the shoe.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sbicca ‘345 in view of US 6442874 (Long).
Sbicca teaches a protective covering as claimed (see the rejection above) except for the elastic band grip structure comprises an adhesive material positioned to adhere to the athletic shoe when the protective covering is attached to the athletic shoe.  Long teaches using a tacky adhesive material on the inside of an article of footwear to provide a holding force to prevent movement.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protective covering as taught by Sbicca with an adhesive material on the inner side of the upper (10), as taught Long, to provide further means of holding the covering onto a shoe.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556